Citation Nr: 1442589	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-14 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to a bilateral knee disorder, a bilateral ankle disorder, and/or bilateral hip disorder.

2.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a bilateral knee disorder, a bilateral ankle disorder, and/or a low back disorder.

3.  Entitlement to service connection for a left knee disorder, to include as secondary to a bilateral ankle disorder, a bilateral hip disorder, and/or a low back disorder.

4.  Entitlement to service connection for a left ankle disorder to include as secondary to a bilateral knee disorder, a bilateral hip disorder, and/or a low back disorder.



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to October 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In January 2012, August 2012, January 2013, and May 2013, the Board remanded these claims for further development.  In March 2014, the Board sought an expert opinion from an orthopedic surgeon with the Veterans Health Administration (VHA).  An opinion was obtained in April 2014 and a copy of the opinion was sent to the Veteran and his representative. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A low back disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, did not manifest within one year of service discharge, and was not caused or aggravated by a service-connected disorder.

2.  A bilateral hip disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, did not manifest within one year of service discharge, and was not caused or aggravated by a service-connected disorder.

3.  A left knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, did not manifest within one year of service discharge, and was not caused or aggravated by a service-connected disorder.

4.  A left ankle disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, did not manifest within one year of service discharge, and was not caused or aggravated by a service-connected disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.317 (2013).

2.  The criteria for service connection for a bilateral hip disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.317 (2013).

3.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.317 (2013).

4.  The criteria for service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (as amended, effective May 30, 2008).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, notice was provided to the Veteran through correspondence in April 2009.  This letter detailed the elements of a service connection claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such evidence.  The April 2009 notice letter was sent prior to initial adjudication of the claim in the June 2009 rating decision.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

VA also satisfied its duty to obtain a medical opinion when required.  The Veteran has been provided a number of VA examinations.  However, the Board found, as noted in prior remands, that the VA medical opinions were inadequate.  Therefore, the Board sought a VHA medical opinion.  As discussed in the introduction, a VHA opinion was rendered in April 2014.  The Board finds that the April 2014 VHA opinion is adequate to decide the issue as the examiners reviewed the claims file, considered the relevant history of the Veteran's claimed disabilities, and provided analysis to support an opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Finally, the Board finds that the April 2014 VHA opinion complies with the prior remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board previously remanded these matters in August 2012, January 2013, and May 2013.  Each time, the Board directed the AOJ to obtain an adequate VA examination as to the Veteran's claimed disabilities.  As discussed above, Board obtained a VHA opinion in April 2014, which is adequate for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the Board's remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service connected condition.  See 38 C.F.R. § 3.310.  Service connection is possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to incorporate the Court's decision in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service connected disability.  38 C.F.R. § 3.310(b).

Service connection may also be granted for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition"-that is, a worsening which existed not only during service and/or at the time of separation but also continued thereafter - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  This presumption of sound condition attaches only where there has been an induction examination in which a disease or injury was not noted but which manifested or was incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48, 53 (2012) ("Once the presumption of soundness is applied, if the Secretary is unable to rebut the presumption, the disease or injury that manifested in service is deemed incurred in service, such that the second element of service connection is established."); see also Holton v. Shinseki, 557 F.3rd 1362, 1366 (Fed.Cir. 2009) (noting that to establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service).  History provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

The Veteran asserts that, while playing basketball during service, he sustained an injury to the bilateral hip, low back, left knee, and left ankle.  In the alternative, he has asserted that his service-connected right ankle and right knee disabilities caused or aggravated his claimed bilateral hip, low back, left knee, and left ankle disorders.  He has also generally asserted a relationship between his claimed bilateral hip, low back, left knee, and left ankle disorders.  He also suggested in his February 2009 formal claim that he had been informed of a preexisting hip disability at his service induction examination.

The Board notes that the Veteran had one period of active duty service-from June 1978 to October 1983.  Prior to the Veteran's active duty service, he underwent an enlistment examination in June 1978.  A bilateral hip condition was not "noted" at entry to service.  The remaining question with regard to whether the presumption of soundness applies in this case is whether a bilateral hip condition was manifested or was incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48, 53 (2012) (noting that before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service), citing Holton, 557 F.3d at 1367 (the presumption of soundness does not "relieve the veteran of the burden of showing that [he] suffered from a disease or injury while in service").  Here, the evidence does not show that a bilateral hip condition was treated or diagnosed during active service.  Hence, the presumption of soundness is not for application.  See Gilbert, supra.

Service treatment records document an injury to the right ankle while playing basketball in September 1978, as well as complaints of low back pain.  Post-service treatment records contain a December 2008 private treatment note indicating that a hip X-ray revealed that one of the Veteran's legs was two inches longer than the other leg.  A January 2012 private orthopedic treatment record characterized this as a congenital leg length discrepancy (CLLD).

The Board has sought etiological opinions as to these claimed disorders on multiple occasions; however, such opinions have been incomplete or inconsistent with the record.  For instance, in an August 2012 opinion, the examiner determined that the Veteran's left knee and hips were normal despite also diagnosing degenerative joint disease of the knee.  The January 2013 VA examiner determined that there was no objective disease in the left ankle despite an X-ray report associated with the examination showing an impression of mild degenerative arthritis.  In addition, the August 2013 VA examiner determined that the Veteran did not have a pre-existing hip disorder, but did not address the medical evidence suggesting that he suffered from a congenital leg length discrepancy.

In April 2014, a VHA opinion was provided by Dr. C.W., an orthopedic surgeon.  Dr. C.W. opined that it is less likely than not that the Veteran's left knee condition was caused by events that occurred during service.  His rationale was that there were no reports in the STRs that document treatment for the left knee.  Dr. C.W. also noted that he could not state that the Veteran's left knee arthritis manifested to a compensable degree within the first year after separation from service.  His rationale was that "findings of mild osteoarthritis in the left knee more recently (1994 and beyond) would more likely than not (>50% probability) refute the probability that significant arthritis was present within one year of October 1983."  Dr. C.W. also noted that there was no nexus between the Veteran's service-connected right knee and/or right ankle conditions with his current left knee condition as the etiology of degenerative changes is multifactorial.  He found that it is less likely than not that the Veteran's left knee disorder was caused or aggravated by his service-connected right knee and/or right ankle conditions as the etiology of degenerative changes is multifactorial.  

Dr. C.W. opined that it is less likely than not that the Veteran's left ankle disorder was caused by events that occurred during active service because there were no reports in the STRs that document treatment for the left ankle.  Dr. C.W. also noted that he could not state that the Veteran's left ankle arthritis manifested to a compensable degree within the first year after separation from service.  His rationale was that "findings of mild osteoarthritis in the left ankle more recently (1994 and beyond) would more likely than not (>50% probability) refute the probability that significant arthritis was present within one year of October 1983."  Dr. C.W. also noted that there was no nexus between the Veteran's service-connected right knee and/or right ankle conditions with his current left ankle condition as the etiology of degenerative changes is multifactorial.  He found that it is less likely than not that the Veteran's left ankle disorder was caused or aggravated by his service-connected right knee and/or right ankle conditions as the etiology of degenerative changes is multifactorial.  

As for the Veteran's claimed bilateral hip disorder, Dr. C.W. noted that there was no documentation on the entrance examination that indicates that the Veteran had suffered from a hip condition, no was there any documented clinical evidence that he had a CLLD.  There was no documentation in the STRs that the Veteran was treated for any hip conditions.  Dr. C.W. stated that it is clear and unmistakable that the Veteran's hip conditions were not aggravated beyond the normal progression of the disorder during or as a result of his service.  

Dr. C.W. opined that it is less likely than not that the Veteran's lumbar spine disorder had its onset during the Veteran's period of active service.  He noted that there were no back complaints during service that were not interpreted as flank pain with urinary complaints.  He stated that this suggests the Veteran's back pain in service originated in his urinary system and not his muscular system.  Dr. C.W. noted that "a significant CLLD could lead to a compensatory scoliosis in the lumbar spine and thus could lead to a lumbar spine disorder."  He further noted:

In the absence of lower extremity fracture with malunion in an individual of skeletal maturity, a leg length discrepancy would be congenital and/or developmental in etiology.  In the case of the vet in question, it would have existed prior to service.  It is less likely than not that the vet's CLLD aggravated his current lumbar condition beyond the normal progression of the disorder.

Dr. C.W. also opined that there is no nexus between the lumbar spine condition and the Veteran's current service-connected right knee and/or right ankle conditions.

The Board accords great probative weight to the April 2014 VHA opinion as it is predicated on a complete review of the record, to include the service treatment records and post-service medical records.  Additionally, this opinion considered all of the pertinent evidence of record, to include the Veteran's statements pertaining to the onset and continuity of his symptoms and provided a complete rationale, relying on and citing to the records received.  Moreover, the clinician offered a clear conclusion with supporting data.  See Nieves-Rodriguez, supra; Stefl, supra.

The Board has also considered the Veteran's lay assertions that his disorders are related to his claimed in-service injuries; however, as a lay person, he is not competent to render such a complex medical opinion.  In this regard, while he is competent to describe his symptoms, as the cause of such disorders involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, he is not competent to render such a complex medical opinion.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's opinions are nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, the Veteran was seen in service for an injury that occurred while playing basketball.  At that time, when it would have been reasonable to do to, and for many years afterwards, he did not seek medical attention for any of the disabilities at issue.  He has presented no medical evidence to support his contentions, all of which were addressed in the 2014 VA opinion.  These facts weigh against the Veteran's claims.

Finally, the Board has considered whether presumptive service connection for the Veteran's disorders is warranted.  The Board notes that the Veteran has been diagnosed with arthritis of the low back, bilateral hips, left ankle, and left knee.  As noted above, arthritis is a chronic disease under 38 C.F.R. §§ 3.307, 3.309(a).  However, he was not diagnosed with arthritis within one year of his October 1983 separation from service.  However, the Board has also considered whether presumptive service connection for such disorder based on continuity of symptomatology is warranted.  See Walker, supra.

In this regard, the Veteran is competent to assert that has had continuing joint pain from or proximate to service to the present time.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Charles v. Principi, 16 Vet. App 370, 374 (2002).  As such, the Board finds that the Veteran's statements as to continuing back, hip, knee, and ankle problems from or proximate to service to the present time are credible in addition to being competent.  However, as indicated previously, the Veteran is not competent to relate such pain to a diagnosis of a disability or address the etiology of such disorder.  In contrast, the April 2014 medical opinion indicates that the Veteran's current low back, bilateral hip, left knee, and left ankle problems are not related to his reported in-service injuries.  The Board finds that the opinion of the April 2014 examiner holds significantly greater probative weight than the Veteran's own personal opinions as the examiner has greater expertise and training than the Veteran in speaking to complex issues of diagnosis and etiology.  Therefore, the Board finds that presumptive service connection for low back, bilateral hip, left knee, and left ankle disorders, to include on the basis of continuity of symptomatology, is not warranted.

Consequently, based on the foregoing, the Board finds that the Veteran's low back, bilateral hip, left knee, and left ankle disorders are not shown to be causally or etiologically related to any disease, injury, or incident in service; they were not caused or aggravated by a service-connected disability; and they did not manifest within one year of the Veteran's discharge from service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.




ORDER

Service connection for a low back disorder is denied.

Service connection for a bilateral hip disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a left ankle disorder is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


